Exhibit 10.1

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”) dated July 24, 2017 by and among Harmony
Merger Corp., a Delaware corporation (“Harmony”), York Credit Opportunities
Fund, L.P., a Delaware limited partnership (the “Representative”), in its
capacity as the representative of the Owners (defined below), Eric Rosenfeld and
David Sgro, acting collectively as the committee representing the interests of
Harmony (the “Committee”) and Continental Stock Transfer & Trust Company, a New
York corporation, as escrow agent (the “Escrow Agent”).

 

Harmony, Harmony Merger Sub, LLC, a Delaware limited liability company (“Merger
Sub”), NextDecade, LLC, a Delaware limited liability company (the “Company”),
and the other signatories party thereto, have entered into that certain
Agreement and Plan of Merger dated as of April 17, 2017 (as amended, modified,
supplemented or restated from time to time, the “Merger Agreement”; capitalized
terms used but not defined in this Agreement shall have the meanings given to
them in the Merger Agreement), pursuant to which (i) the Blocker Companies have
merged with and into Harmony, with Harmony surviving and (ii) Merger Sub has
merged with and into the Company, with the Company surviving as a wholly-owned
subsidiary of Harmony and Harmony has issued shares of Harmony common stock, par
value $0.0001 per share (“Harmony Shares”), to the former Blocker Owners and the
former Members of the Company (such former Members together with all Permitted
Transferees (as defined below) of such former Members, the “Owners”) as
consideration for their Blocker Membership Interests and Company Membership
Interests, respectively.

 

Pursuant to Section 2.9(a) of the Merger Agreement, the Committee has been
appointed by the board of directors of Harmony to take all necessary actions and
make all decisions on behalf of Harmony for purposes of this Agreement. Pursuant
to Section 2.9(b) of the Merger Agreement, the Representative has been
designated by the Owners to take all actions and make all determinations on
behalf of the Owners for purposes of this Agreement.

 

Pursuant to the Merger Agreement, the parties desire to, and have agreed to,
establish an escrow fund as the sole remedy for the indemnification obligations
set forth in Article IX of the Merger Agreement.

 

In consideration of the foregoing and of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:

 

1.            Appointment. Harmony, the Committee and the Representative hereby
appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund (defined below) pursuant to the terms and
conditions hereof. It shall treat the Escrow Fund as a trust fund in accordance
with the terms of this Agreement and not as the property of Harmony. The Escrow
Agent’s duties hereunder shall terminate upon its distribution of the entire
Escrow Fund in accordance with this Agreement.

 

2.            Escrow Fund. Pursuant to Section 2.8 of the Merger Agreement,
Harmony is delivering, or causing to be delivered, to the Escrow Agent,
2,954,712 Harmony Shares, subject to the terms and conditions of the Merger
Agreement, which shall be allocated among the Owners in accordance with the
allocation set forth on Schedule 2 attached hereto (the “Escrow Amount”). The
Escrow Amount is being delivered to the Escrow Agent together with five (5)
share powers from each Owner separate from the share certificates executed in
blank by each such Owner with signature medallion guaranteed (or in lieu of such
share powers being medallion guaranteed, accompanied by an appropriate waiver
form addressed to the Escrow Agent). The Harmony Shares delivered to the Escrow
Agent pursuant to this Section 2 are herein referred to in the aggregate as the
“Escrow Fund.” The Escrow Fund shall represent the sole remedy of Harmony and
any Indemnified Party for Indemnification Claims (defined below). The Escrow
Agent shall maintain a separate account for each Owner’s portion of the Escrow
Fund.

 



 1 

 

 

3.            Ownership and Rights with Respect to the Escrow Fund.

 

(a)          Except as herein provided, the Owners shall be entitled to exercise
all of their rights as stockholders of Harmony with respect to Harmony Shares
constituting the Escrow Fund during the Escrow Period, including, without
limitation, the right to vote their Harmony Shares included in the Escrow Fund.
The “Escrow Period” shall mean the period of time from and after the Closing and
continuing until the later of (i) the date that is one (1) year after the
Closing, and (ii) the date of the release of any Harmony Shares in the Pending
Claims Reserve provided in Section 5 hereunder.

 

(b)          During the Escrow Period, all dividends payable in cash with
respect to Harmony Shares included in the Escrow Fund shall be paid to the
Owners, but all dividends payable in stock or other non-cash property (“Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof. As used herein, the term “Escrow Fund” shall be deemed to
include the Non-Cash Dividends distributed thereon, if any.

 

(c)          During the Escrow Period, no sale, transfer or other disposition
may be made of any or all Harmony Shares in the Escrow Fund except (i) to a
“Permitted Transferee” (as hereinafter defined), (ii) by virtue of the laws of
descent and distribution upon death of any Owner, or (iii) pursuant to a
qualified domestic relations order (each such transfer a “Permitted Transfer”);
provided, however, that such Permitted Transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall include: (1) members of an Owner’s “Immediate Family” (as
hereinafter defined); (2) an entity in which (A) an Owner and/or members of an
Owner’s Immediate Family beneficially own 100% of such entity’s voting and
non-voting equity securities, or (B) an Owner and/or a member of such Owner’s
Immediate Family is a general partner and in which such Owner and/or members of
such Owner’s Immediate Family beneficially own 100% of all capital accounts of
such entity; (3) a revocable trust established by an Owner during his or her
lifetime for the benefit of such Owner or for the exclusive benefit of all or
any member of such Owner’s Immediate Family; and (4) any Affiliate. As used in
this Agreement, the term “Immediate Family” means, with respect to any Owner, a
spouse, parent, lineal descendants, the spouse of any lineal descendant, and
brothers and sisters (or a trust, all of whose current beneficiaries are members
of an Immediate Family of the Owner). As used in this Agreement, “Affiliate”
means, as applied to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with, such
Person. For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise. As used in this Agreement, “Person” means any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or governmental entity.
Upon receipt of an agreement to be bound by the terms and conditions of this
Agreement as required above, the Escrow Agent shall deliver to Harmony’s
transfer agent the original share certificate out of which the assigned shares
are to be transferred, and shall request that Harmony issue new certificates
representing (x) the number of shares, if any, that continue to be owned by the
transferring Owner, and (y) the number of shares owned by the Permitted
Transferee as the result of such transfer, each of which shall be returned to
the Escrow Fund hereunder until the expiration of the Escrow Period. Harmony,
the transferring Owner and the Permitted Transferee shall cooperate in all
respects with the Escrow Agent in documenting each such transfer and in
effectuating the result intended to be accomplished thereby. During the Escrow
Period, no Owner shall pledge or grant a security interest in such Owner’s
Harmony Shares included in the Escrow Fund or grant a security interest in such
Owner’s rights under this Agreement.

 



 2 

 

 

4.            Indemnification Claims.

 

(a)          Established Claims.

 

(i)            If, at any time on or before the end of the Escrow Period, any
Parent Indemnitee (as defined in the Merger Agreement) is entitled to make a
claim for indemnification pursuant to Article IX of the Merger Agreement (an
“Indemnification Claim”), after fully complying with the procedures and
obligations required therein, the Committee may deliver written notice to the
Representative (each a “Notice”), with a copy to the Escrow Agent, that contains
(i) a description, in reasonable detail, of the nature of the Indemnification
Claim, (ii) the total amount of the actual out-of-pocket Loss or the anticipated
potential Loss (including any costs or expenses, along with the method of
calculation thereof, which have been or may be reasonably incurred in connection
therewith), (iii) whether such Loss may be covered (in whole or in part) under
any insurance or contractual indemnification rights or other reimbursement
arrangements and the estimated amount of such Loss which may be covered under
such insurance or contractual indemnification rights or other reimbursement
arrangements, and (iv) the basis of the Committee’s request for indemnification
under the Merger Agreement in reasonable detail, including a reference to the
specific provision of the Merger Agreement alleged to have been breached, and,
if applicable, noting that such Indemnification Claim is a Blocker Claim (as
defined below). Each such Notice will request that the Escrow Agent distribute
all or a portion of the Escrow Fund (the “Distribution Request Amount”) to
Harmony in satisfaction of the amount of such Indemnification Claim, subject to
the limitations, procedures and obligations required by Article IX of the Merger
Agreement, together with a copy of any other documentation required pursuant to
the terms of the Merger Agreement.

 

(ii)           If the Representative provides a notice to the Committee (with a
copy to the Escrow Agent) (a “Counter Notice”), within thirty (30) days
following the date of the Notice (such thirty (30)-day period, the
“Representative Review Period”), disputing all or a portion of the matters or
amounts described in the Notice, the Representative and the Committee shall
attempt to resolve such dispute by voluntary settlement as provided in
Section 4(b) below. If no Counter Notice with respect to an Indemnification
Claim is received by the Escrow Agent from the Committee within the
Representative Review Period, then the Distribution Request Amount in the
Indemnification Claim shall be deemed to be an Established Claim (defined below)
for purposes of this Agreement and if a Counter Notice is delivered disputing
only a portion of the matters or amounts described in the Notice, the undisputed
portion of the Distribution Request Amount pertaining to such Indemnification
Claim shall be deemed to be an Established Claim.

 



 3 

 

 

(iii)          As used in this Agreement, “Established Claim” means any
(i) portion of any Distribution Request Amount that is not disputed pursuant to
Section 4(a)(ii) above, (ii) portion of any Distribution Request Amount that is
resolved by mutual resolution pursuant to Sections 4(b)(i) and (ii), resulting
in an award to Harmony, or (iii) portion of any Distribution Request Amount that
has been sustained by a final determination (after exhaustion of any appeals) of
a court of competent jurisdiction. Notwithstanding anything herein to the
contrary, each Indemnification Claim shall be subject to the limitations,
procedures and obligations set forth in Article IX of the Merger Agreement, and
no portion of any Indemnification Claim may be deemed to be an Established Claim
or otherwise payable under Article IX of the Merger Agreement unless and until
the aggregate amount of all indemnifiable Losses under Section 9.4(d) of the
Merger Agreement exceeds the Deductible, in which event the Distribution Request
Amount of such Indemnity Claim must only include Losses incurred in excess of
such Deductible. The Owners’ aggregate liability for Losses shall not in any
event exceed the value of the Escrow Fund.

 

(iv)          Promptly after any portion of an Indemnification Claim becomes an
Established Claim, the Representative and the Committee shall jointly deliver a
notice to the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay
to Harmony, and the Escrow Agent, upon receipt of the Joint Notice, promptly
shall deliver to Harmony, the number of Harmony Shares from the Escrow Fund
(such Harmony Shares to be delivered pursuant to the Joint Notice, “Escrow
Shares”), subject to the provisions of Sections 4(a)(v) and (vi) below, with a
value equal to (subject to satisfaction of the Deductible described in Section
4(a)(iii) above) the dollar amount of the Distribution Request Amount comprising
the Established Claim (or, if at such time there remains in the Escrow Fund less
than the full amount so payable, the full amount remaining in the Escrow Fund);
provided, that any Established Claim relating to (i) the inaccuracy or breach of
any representation or warranty of a Blocker Entity contained in Article III of
the Merger Agreement or (ii) the non-fulfillment or breach of any covenant or
agreement contained in Section 6.3 thereof (each, a “Blocker Claim”), shall be
indemnifiable solely by recourse to the proportionate share of the Escrow Shares
from each account maintained on behalf of each Blocker Owner affiliated with the
relevant Blocker Entity.

 

(v)           Payment of an Established Claim shall be made from the Escrow Fund
in an amount of Escrow Shares pro rata from each account maintained on behalf of
each Owner, provided, that, Established Claims described in the proviso of the
preceding paragraph shall be indemnifiable solely by recourse to the
proportionate share of the Escrow Shares from each account maintained on behalf
of each Blocker Owner affiliated with the relevant Blocker Entity. For purposes
of each payment, such Escrow Shares shall be valued at $10.218 per share. The
Escrow Agent shall transfer to Harmony out of the Escrow Fund that number of
Escrow Shares necessary to satisfy each Established Claim, as set out in the
Joint Notice. Each transfer of Escrow Shares in satisfaction of an Established
Claim shall be made by the Escrow Agent delivering to Harmony’s transfer agent
one or more stock certificates held in each applicable Owner’s account
evidencing not less than such Owner’s pro rata portion of the aggregate number
of Escrow Shares specified in the Joint Notice, together with share powers
separate from certificate executed in blank by such Owner and completed by the
Escrow Agent in accordance with instructions included in the Joint Notice, and
receiving in return new certificates representing the number of Escrow Shares
owned by each such Owner after such payment. The parties hereto (other than the
Escrow Agent) agree that the foregoing right to make payments of Established
Claims in Escrow Shares may be made notwithstanding any other agreements
restricting or limiting the ability of any Owner to sell any Escrow Shares or
otherwise. The Representative and the Committee will exercise utmost good faith
in all matters relating to the preparation and delivery of each Joint Notice.

 



 4 

 

 

(vi)          Notwithstanding anything herein to the contrary, at such time as
any portion of an Indemnification Claim has become an Established Claim, the
Owners shall have the right to substitute for the Escrow Shares that otherwise
would be paid in satisfaction of such claim cash in an amount equal to the
number of such Escrow Shares multiplied by $10.218 (“Substituted Cash”). In such
event (i) the Joint Notice shall include a statement describing the substitution
of Substituted Cash for such Escrow Shares, and (ii) substantially
contemporaneously with the delivery of such Joint Notice, the Owners shall cause
currently available funds to be delivered to the Escrow Agent in an amount equal
to the Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash,
the Escrow Agent shall confirm receipt to the Representative and the Committee
and (x) in payment of the Established Claim described in the Joint Notice,
deliver the Substituted Cash to Harmony in lieu of any Escrow Shares, and
(y) cause the Escrow Shares related to the Substituted Cash to be delivered to
the Owners in book-entry form (to the extent possible).

 

(b)          Disputed Claims. If a Counter Notice is delivered by the
Representative within the Representative Review Period, then:

 

(i)            for the sixty (60)-day period immediately following the date of
such notice, the Representative and the Committee shall attempt to resolve such
dispute by consultation and negotiation with each other before taking any other
action; and

 

(ii)           if the Representative and the Committee are unable to reach a
settlement with respect to a dispute, such dispute shall be resolved in
accordance with Section 11 hereof.

 

5.            Scheduled Distributions of Escrow Fund.

 

(a)          On the first business day after the date that is one (1) year after
the Closing, the Escrow Agent shall, upon receipt of a Joint Notice, distribute
and deliver to each Owner certificates representing the Harmony Shares then in
such Owner’s account in the Escrow Fund equal to the original number of Harmony
Shares placed in such Owner’s account less the sum of (i) the number of Escrow
Shares applied in satisfaction of Indemnification Claims made prior to the
Escrow Termination Date and (ii) the number of Escrow Shares in the Pending
Claims Reserve allocated to such Owner’s account, in book-entry form (to the
extent possible), as provided in the following sentence; provided, that to the
extent that any Escrow Shares have previously been released to Parent in
satisfaction of any Blocker Claims, then the proportionate share of the Blocker
Owner or the Blocker Owners affiliated with such Blocker Entity shall be reduced
accordingly. If, at such time, there are any Indemnification Claims with respect
to which Notices have been received but which have not been resolved pursuant to
Section 4 hereof, a final determination (after exhaustion of any appeals) by a
court of competent jurisdiction, as the case may be (in either case, “Pending
Claims”), and which, if resolved or finally determined in favor of Harmony,
would result in a payment of Escrow Shares to Harmony, the Escrow Agent shall
retain in the Pending Claims Reserve that number of Escrow Shares having a value
equal to the Distribution Request Amount for such Indemnification Claims,
allocated pro rata from the account maintained on behalf of each Owner.
Thereafter, if any Pending Claim becomes an Established Claim, the
Representative and Harmony shall deliver to the Escrow Agent a Joint Notice
directing the Escrow Agent to deliver to Harmony the number of Escrow Shares in
the Pending Claims Reserve in respect thereof determined in accordance with
Section 4(a)(iii) above and to deliver to each Owner the remaining Escrow Shares
in the Pending Claims Reserve allocated to such Pending Claim, all as specified
in the Joint Notice. If any Pending Claim is resolved without resulting in an
Established Claim, the Representative and the Committee shall deliver to the
Escrow Agent a Joint Notice directing the Escrow Agent to pay to each Owner its
pro rata portion of the number of Escrow Shares allocated to such Pending Claim
in the Pending Claims Reserve.

 



 5 

 

 

(b)          As used herein, the “Pending Claims Reserve” shall mean, at the
time any such determination is made, that number of Harmony Shares in the Escrow
Fund having a value equal to the sum of the aggregate Distribution Request
Amounts claimed with respect to all Pending Claims (as shown in the Notices of
such Claims), subject to the Deductible described in Section 4(a)(iii) above and
Article IX of the Merger Agreement.

 

(c)          The Escrow Agent, the Representative and the Committee shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Harmony and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.

 

(d)          Notwithstanding anything to the contrary herein, any portion or all
of the Escrow Fund shall be promptly (but in any event within three (3) business
days) released and distributed to the Owners, allocated among the Owners in
accordance with the allocation set forth on Schedule 2 attached hereto,
(i) pursuant to a Joint Notice delivered to the Escrow Agent or (ii) upon the
Escrow Agent receiving a certified copy of a final non-appealable award,
judgment or order issued by a court of competent jurisdiction relating to such
claim (a “Judgment”) directing delivery of all or a portion of the Escrow
Amount, as applicable, along with payment delivery instructions (and that the
Escrow Agent should disburse all or a portion of the Escrow Amount, as
applicable, as provided in such Judgment); provided, that to the extent any
Escrow Shares have, prior to the Escrow Termination Date been released to Parent
in satisfaction of any Blocker Claim, then the proportionate share of the
Blocker Owner or the Blocker Owners affiliated with such Blocker Entity shall be
reduced accordingly.

 



 6 

 

 

6.            Escrow Agent.

 

(a)          The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein. It is understood that the Escrow Agent is not a
trustee or fiduciary and is acting hereunder merely in a ministerial capacity.

 

(b)          In the event of any conflict between the terms and provisions of
this Agreement, those of the Merger Agreement, any schedule or exhibit attached
to this Agreement, or any other agreement between the parties, the terms and
provisions of the Merger Agreement shall control; provided, that,
notwithstanding the terms of any other agreement between the parties, the terms
and conditions of this Agreement shall control the actions of the Escrow Agent.

 

(c)          The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as the truth and acceptability of any information therein
contained) which is reasonably believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any notice or demand, or any waiver, modification, termination
or rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

(d)          The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Harmony or the Owners pursuant to the terms of this
Agreement or, if such notice is disputed by the Representative or the Committee
the settlement with respect to any such dispute, whether by virtue of joint
resolution, arbitration or determination of a court of competent jurisdiction,
is to pay to Harmony or the Owners, as applicable, the amount specified in such
notice, and the Escrow Agent shall have no duty to determine the validity,
authenticity or enforceability of any specification or certification made in
such notice.

 

(e)          The Escrow Agent shall not be liable for any action taken by it in
good faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, other than actions which have been finally
adjudicated by a court of competent jurisdiction to constitute willful
misconduct or gross negligence, and may consult with counsel of its own choice
and shall have full and complete authorization and indemnification under Section
8, below, for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel unless such actions have been
finally adjudicated by a court of competent jurisdiction to constitute willful
misconduct or gross negligence.

 

(f)           This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.

 



 7 

 

 

7.            Resignation; Succession.

 

(a)          The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto thirty
(30) days prior written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over the Escrow Fund to a successor escrow agent
appointed jointly by the Representative and the Committee. If no new escrow
agent is so appointed within the sixty (60)-day period following the giving of
such notice of resignation, the Escrow Agent may deposit the Escrow Fund with
any court it reasonably deems appropriate.

 

(b)          The parties may remove the Escrow Agent at any time and for any
reason (or for no reason) and the Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any
time, jointly; provided, however, that such resignation shall become effective
only upon the joint agreement and acceptance by the Representative and the
Committee of the appointment of a successor escrow agent as provided in this
Section 7.

 

8.            Indemnification and Reimbursement. The Escrow Agent shall be
indemnified and held harmless by Harmony from and against any expenses,
including reasonable and documented counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim that arises out of or relates to this Agreement,
the services of the Escrow Agent hereunder, or the Escrow Fund held by it
hereunder, other than expenses or losses arising from the gross negligence or
willful misconduct of the Escrow Agent. Promptly after the receipt by the Escrow
Agent of notice of any demand or claim or the commencement of any action, suit
or proceeding, the Escrow Agent shall notify the other parties hereto in
writing. In the event of the receipt of such notice, the Escrow Agent, in its
sole discretion, may commence an action in the nature of interpleader in any
state or federal court located in the Borough of Manhattan, State of New York.
Notwithstanding anything herein to the contrary, the Escrow Agent shall not be
relieved from liability hereunder for its own gross negligence or its own
willful misconduct. The Parties agree that no payment by Harmony of any claim by
the Escrow Agent for indemnification hereunder shall impair, limit, modify, or
affect, the respective rights and obligations of the Representative, Harmony and
the Committee under this Agreement.

 

9.            Compensation. The Escrow Agent shall be entitled to reasonable
compensation from Harmony for all services rendered by it hereunder. The Escrow
Agent shall also be entitled to reimbursement from Harmony for all expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

10.          From time to time on and after the date hereof, the Representative,
the Committee and Harmony shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 



 8 

 

 

11.          Disputes. All disputes arising under this Agreement between Harmony
and the Committee and the Representative, including a dispute arising from a
party’s failure or refusal to sign a Joint Notice, shall be resolved in the same
manner as disputes under the Merger Agreement are to be resolved, unless
otherwise provided for herein.

 

12.          Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via email or telecopy to the Parties at the following
addresses or telecopy numbers (or at such other address or telecopy numbers for
a Party as shall be specified by like notice):

 

(a)           If to Harmony, to it at:

 

Harmony Merger Corp.
777 Third Avenue, 37th Floor
New York NY 10017
Attention: Eric Rosenfeld
Telephone: (212) 319-7676
Telecopy: (212) 319-0760
E-mail: erosenfeld@crescendopartners.com

 

with a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq. / Jeffrey M. Gallant, Esq.
Telephone: (212) 818-8880
Telecopy: (212) 818-8881
Email: dmiller@graubard.com / jgallant@graubard.com

 

(b)           If to the Representative, to it at:

 

York Credit Opportunities Fund, L.P.
c/o York Capital Management
767 Fifth Avenue, 17th Floor
New York, NY 10153
Attention: General Counsel

 

with copies to:

Weil, Gotshal & Manges LLP
767 5th Avenue
New York, NY 10153
Attention: Jaclyn L. Cohen
Fax: (212) 310-8007
E-mail: jackie.cohen@weil.com

 



 9 

 

 

King & Spalding LLP
1100 Louisiana Suite 4000 

Houston, TX 77002
Attention: Kenneth S Culotta; Jeffery K. Malonson
Telephone: (713) 276-7374 / (713) 751-3275
Telecopy: (713) 751 3290
Email: kculotta@kslaw.com; jmalonson@kslaw.com

 

(c)           If to the Escrow Agent, to it at:

 

Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attention: Mark Zimkind
Fax: 212-509-5150

 

(d)         or to such other person or address as any of the parties hereto
shall specify by notice in writing to all the other parties hereto.

 

(e)          If this Agreement requires a party to deliver any notice or other
document, and such party refuses to do so, the matter shall be submitted for
resolution pursuant to Section 11 of this Agreement.

 

13.              Miscellaneous.

 

(a)          This Agreement cannot be changed or terminated except by a writing
signed by Harmony, the Committee, the Representative and the Escrow Agent.

 

(b)          This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives shall be governed by and construed in accordance with the law of
New York applicable to contracts made and to be performed therein.

 

(c)          Each of the Representative, Harmony, the Committee and the Escrow
Agent irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the Borough of Manhattan, State of
New York.

 

(d)          Each of the parties will be entitled to an injunction, restraining
order or other equitable relief to prevent breaches of the provisions of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof, without proof of actual damages or any requirement to post a
bond, in any court of competent jurisdiction in the United States or any state
thereof, in addition to any other remedy to which it may be entitled at law or
equity.

 

(e)          This Agreement and any joint written instructions from the parties
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same instrument
or instruction, as applicable. All signatures of the parties to this Agreement
may be transmitted by facsimile or portable document format (.pdf) signature
pages, and such facsimile or portable document format (.pdf) signature pages
will, for all purposes, be deemed to be the original signature of such party
whose signature it reproduces, and will be binding upon such party.

 



 10 

 

 

(f)           If any provision of this Agreement is determined to be prohibited
or unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction.

 

(g)          Waiver of Jury Trial. EACH OF THE REPRESENTATIVE, HARMONY, THE
COMMITTEE AND THE ESCROW AGENT WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE RESPECTING
ANY MATTER ARISING UNDER THIS AGREEMENT.

 

[Signature page follows.]

 



 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  HARMONY MERGER CORP.       By: /s/ Eric S. Rosenfeld     Name: Eric S.
Rosenfeld     Title: Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature Page to Escrow Agreement]

 



 

 

 

  REPRESENTATIVE       York Credit Opportunities Fund, L.P.       By: /s/ John
J. Fosina     Name: John J. Fosina     Title: Chief Financial Officer

 

 

 

 

 

 

 

[Signature Page to Escrow Agreement]

 



 

 

 

  COMMITTEE       /s/ Eric S. Rosenfeld   Name: Eric S. Rosenfeld       /s/
David D. Sgro   Name: David D. Sgro

 

 

 

 

 

 

 

[Signature Page to Escrow Agreement]

 



 

 

 

  ESCROW AGENT       CONTINENTAL STOCK TRANSFER & TRUST COMPANY         By: /s/
Kevin Jennings     Name: Kevin Jennings     Title: ICG President

 

 

 

 

 

 

 

Signature Page to Escrow Agreement]

 



 

 

 

Schedule 2

 

ESCROW SHARES ALLOCATION

 

Name  Address  No. of Escrow Shares York Capital Management, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  276,716 York Credit Opportunities Fund, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  351,903 York Select, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  116,469 York Credit Opportunities Investments Master Fund, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  378,148 York European Distressed Credit Fund II, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  75,543 York Multi-Strategy Master Fund, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  406,281 York Select Investors Master Fund, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  26,569 York Select Master Fund, L.P. 

York Capital Management

Attention: General Counsel

767 Fifth Avenue, 17th Floor
New York, NY 10153

  101,805 Valinor Capital Partners SPV XIX, LLC 

Valinor Management, L.P.
Attention: David Angstreich

510 Madison Avenue, 25th Floor
New York, NY 10022

  114,736 Valinor Capital Partners SPV XXII, LLC 

Valinor Management, L.P.
Attention: David Angstreich

510 Madison Avenue, 25th Floor
New York, NY 10022

  14,903 VND Partners, L.P. 

Valinor Management, L.P.
Attention: David Angstreich

510 Madison Avenue, 25th Floor
New York, NY 10022

  144,414

 



 

 

 

Name  Address  No. of Escrow Shares

Valinor Capital Partners Offshore Master Fund, L.P. 

Valinor Management, L.P.
Attention: David Angstreich

510 Madison Avenue, 25th Floor
New York, NY 10022

  311,549 Halcyon Energy, Power, and Infrastructure Capital Holdings LLC 

Halcyon Capital Management

Attention: Aaron Goldberg
477 Madison Avenue, 9th Floor
New York, NY 10022

  52,415 HCN LP 

Halcyon Capital Management

Attention: Aaron Goldberg
477 Madison Avenue, 9th Floor
New York, NY 10022

  122,266 Halcyon Mount Bonnell Fund LP 

Halcyon Capital Management

Attention: Aaron Goldberg
477 Madison Avenue, 9th Floor
New York, NY 10022

  79,497 First Series of HDML Fund I, LLC 

Halcyon Capital Management

Attention: Aaron Goldberg
477 Madison Avenue, 9th Floor
New York, NY 10022

  19,102 GE Oil & Gas, LLC  GE Oil & Gas, LLC
Attn: Juan Cuesta
4425 Westway Park Blvd.
Westway 3
Houston, Texas 77041  65,583 NexPoint Credit Strategies Fund  300 Crescent
Court, Suite 700
Dallas, Texas 75021  18,350 Kathleen Eisbrenner  214 N. Tranquil Path
The Woodlands, Texas 77380  260,569 René van Vliet  OUD Wassenaatsewg 25 2243 BT
Wassenaas, The Netherlands  4,987 Alfonso Puga  Joan Obiols 15-17 08034
Barcelona, Spain  2,850 Benjamin Atkins  14 Waterway Court
The Woodlands, TX 77380  2,779 Krysta De Lima  27 Estherwood Place
Magnolia, Texas 77354  2,066 Shaun Davison  6 Stanwick Place
The Woodlands, Texas 770382  3,990 Raymond Eisbrenner  214 N. Tranquil Path
The Woodlands, Texas 77380  855 James Spencer  30 Laurelhurst Circle
The Woodlands, TX 77382  367

 

 



 



 

 

